Citation Nr: 0603629	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  05-23 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for congestive heart 
failure, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for general anxiety 
disorder.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The issue of service connection for general anxiety disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's active service is not shown to involve duty 
or visitation in the Republic of Vietnam.

3.  Diabetes mellitus was not manifested during service or 
one year thereafter and is not the result of a disease, 
injury, or event incurred in service, including herbicide 
exposure.

4.  Hypertension was not manifested during service or one 
year thereafter and is not the result of a disease, injury, 
or event incurred in service or the result of a service-
connected disability.

5.  Congestive heart failure was not manifested during 
service or within one year thereafter and is not the result 
of a disease, injury, or event incurred in service or the 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005). 

2.  Hypertension was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310(a) (2005). 

3. Congestive heart failure was not incurred in active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May, August, and November 2003, prior 
to the initial decision on the claim in May 2004, as well as 
in July 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letters 
about the information and evidence that is necessary to 
substantiate the claims for service connection in this case. 
Specifically, the May 2003, August 2003, and July 2005 
letters stated that the evidence must show that the veteran 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the June 2005 Statement of the Case (SOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims for service connection.  

In addition, the RO notified the veteran in the May 2003, 
August 2003, November 2003, and July 2005 letters about the 
information and evidence that VA will seek to provide.  In 
particular, the letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims. 

The RO also informed the appellant about the information and 
evidence he was expected to provide.  Specifically, the May 
2003, August 2003, November 2003, and July 2005 letters 
notified the appellant that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  These letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, to authorize the release 
of information from any doctors or hospitals from which he 
received treatment.  In addition, the VCAA letters informed 
the veteran that it was still his responsibility to ensure 
that VA received all of the requested records that are not in 
the possession of a Federal department or agency.  The August 
2003 and November 2003 letters further stated that it was 
still his responsibility to support his claims with 
appropriate evidence.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decision and SOC of the reasons for 
the denial of his claims and, in so doing, informed him of 
the evidence that was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  In addition, the veteran was provided an 
opportunity to testify at a November 2005 hearing before the 
Board, and he was afforded VA examinations in July 2003 and 
March 2004.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for diabetes mellitus and congestive heart 
failure.  Under the VCAA, an examination or medical opinion 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for diabetes mellitus and 
congestive heart failure because such an examination would 
not provide any more information than is already associated 
with the claims file.  As will be explained below, the 
veteran has not been shown to have a disease in service, 
herbicide exposure, or a service-connected disability to 
which either diabetes mellitus or congestive heart failure 
could be related.  The record contains no probative evidence 
that demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service or a service-connected 
disorder to which a current disorder could be related, the 
Board finds that a VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as diabetes 
mellitus and cardiovascular-renal disease, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

I.  Diabetes Mellitus

The veteran contends that he is entitled to service 
connection for diabetes mellitus.  More specifically, he 
claims that his current diabetes mellitus is related to his 
exposure to Agent Orange during his military service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309 (e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In this case, the veteran's service records indicate that he 
served on active duty from February 1965 to February 1969 
with three years and seven months of foreign service.  He was 
awarded the Vietnam Service Medal, the Vietnam Campaign 
Medal, and the National Defense Service Medal.  The veteran 
served aboard the USS Kawishiwi in the official waters of the 
Republic of Vietnam periodically from 1966 to 1968, but it 
was unclear as to whether the veteran had in-country service 
in the Republic of Vietnam.  There was no record of herbicide 
exposure.  

The veteran's service medical records indicate that he was 
provided an enlistment examination in February 1965 as well 
as a separation examination in February 1969.  Both 
examinations found his endocrine system to be normal.

Private medical records dated from June 1993 to June 2003 and 
from November 2002 to August 2003 document the veteran as 
having been diagnosed with diabetes.

In June 2003, the veteran submitted a statement in which he 
indicated that he had served on the USS Kawishiwi from 
November 1965 to February 1969.  He stated that he did three 
to nine month tours in Vietnam and spent one day in the 
DaNang harbor.  

The veteran submitted a statement in October 2003 in which he 
stated that he had served on the USS Kawishiwi, which was a 
fleet oiler, and that he was onshore in Vietnam in the DaNang 
harbor when he refueled the USS Repose.  He also contended 
that he hauled barrels of Agent Orange, which sometimes 
leaked.  He further stated that he was diagnosed with 
diabetes in 1995.

The veteran also submitted literature in October 2003, which 
indicated that the USS Kawishiwi entered the DaNang Harbor 
and anchored after being called upon to "pump up" the USS 
Repose.  However, the literature did not indicate the date of 
the docking, nor did it list the serviceman aboard at that 
time.  

In his November 2005 hearing testimony before the Board, the 
veteran claimed that the ship on which he was serving had 
docked at DaNang Harbor on one occasion during which he 
stepped onto Vietnam soil.  He also contended that he had 
handled barrels containing Agent Orange, which sometimes 
leaked.  

In December 2005, the veteran submitted a photograph of 
himself serving onboard a ship.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for diabetes 
mellitus.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of diabetes 
mellitus, and the medical evidence of record shows that he 
did not seek treatment for many decades following his 
separation from service.  In fact, the veteran submitted a 
statement in October 2003 in which he indicated that he was 
diagnosed with the disorder in 1995.  In this regard, the 
veteran has not contended that his diabetes mellitus is 
directly related to his military service, as he has claimed 
that the disorder is due to herbicide exposure.  Therefore, 
the Board finds that diabetes mellitus did not manifest 
during his period of service or within one year thereafter.

As to the veteran's claim that his current diabetes mellitus 
is due to exposure to Agent Orange, the Board does 
acknowledge that he served aboard the USS Kawishiwi in the 
official waters of the Republic of Vietnam periodically from 
1966 to 1968 and was awarded the Vietnam Service Medal and 
Vietnam Campaign Medal.  However, the evidence of record does 
not show that the veteran had in-country service in the 
Republic of Vietnam.  In this regard, the Board notes that 
the Vietnam Service Medal was awarded to all service members 
of the Armed Forces who, between July 4, 1965, and March 28, 
1973, served in certain areas of Southeast Asia, including in 
Vietnam and the contiguous waters or airspace thereover, and 
in Thailand, Laos, or Cambodia or the airspace thereover, in 
direct support of operations in Vietnam.  See Manual of 
Military Decorations & Awards, DOD 1348.33-M, p. D-20, 
Assistant Secretary of Defense (Force Management & 
Personnel), July 1990.  VA laws and regulations require a 
veteran's service in the waters offshore and service in other 
locations to involve duty or visitation actually in the 
Republic of Vietnam for purposes of establishing presumptive 
service connection for diabetes mellitus as due to exposure 
to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  As such, the 
veteran's service records do not affirmatively show that he 
served in the Republic of Vietnam as defined by VA laws and 
regulations.  

The Board also observes the veteran's contention that he 
handled barrels of Agent Orange, which sometimes leaked.  
Although he did submit photographs of himself working with 
barrels, there is no evidence showing that they actually 
contained Agent Orange.  In fact, the National Personnel 
Records Center indicated that there were no records of 
herbicide exposure in this case.  In the absence of in-
country service in the Republic of Vietnam or some evidence 
of the veteran's actual exposure to Agent Orange, service 
connection for diabetes mellitus on the basis of herbicide 
exposure is not warranted.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus.  

II.  Hypertension

The veteran contends that he is entitled to service 
connection for hypertension.  More specifically, he claims 
that he currently has hypertension that is related to his 
diabetes mellitus.

The veteran was provided an enlistment examination in 
February 1965 as well as a separation examination in February 
1969.  Neither examination found any clinical abnormalities 
of the heart or vascular system, and in February 1965, the 
veteran denied having a medical history of high or low blood 
pressure.  His blood pressure was recorded as 120/60 in 
February 1965, and it was listed as 139/79 in February 1969.
Private medical records dated from June 1993 to June 2003 and 
from November 2002 to August 2003 document the veteran as 
having been diagnosed with hypertension.  

The veteran was afforded a VA examination in July 2003 at 
which time he reported having hypertension since 1998.  It 
was noted that he did not have such a disorder during his 
military service and that a private physician had assessed 
him as having severe pulmonary hypertension secondary to 
chronic obstructive pulmonary disease, heart failure, and cor 
pulmonale.  A physical examination found him to have three 
blood pressure readings of 132/70, 130/70, and 140/80.  The 
veteran was diagnosed with hypertension.

The veteran submitted a statement in October 2003 in which he 
indicated that he was diagnosed with hypertension in 1997.

In an April 2004 statement, the veteran claimed that the 
February 2003 VA examiner had never used a blood pressure 
cuff and did not listen to his heart or lungs.  He contended 
that the examiner would have detected his heart valve 
problems if he had used a stethoscope.  

In his November 2005 hearing testimony before the Board, the 
veteran indicated that his hypertension developed after his 
diabetes.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension, and the veteran did not seek treatment until 
many decades following his separation from service.  In fact, 
the veteran submitted a statement in October 2003 in which he 
indicated that he was diagnosed with hypertension in 1997.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest indication of 
hypertension, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that hypertension had its onset in service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In addition to the lack of evidence showing that hypertension 
manifested during service or within one year thereafter, the 
July 2003 VA examiner noted that the veteran's private 
physician had assessed him as having severe pulmonary 
hypertension secondary to chronic obstructive pulmonary 
disease, heart failure, and cor pulmonale.  Therefore, the 
Board finds that the veteran's hypertension did not manifest 
in service or for many years thereafter and that the 
preponderance of the evidence is against service connection 
for hypertension on a direct or presumptive basis.

The Board does observe the veteran's assertion that he 
currently has hypertension that is secondary to his diabetes 
mellitus.  Although the medical evidence of record indicates 
that he has diabetes mellitus, service connection has not 
been established for that disability including by the Board's 
decision in this case today.  Therefore, the Board finds that 
the veteran's claim for service connection for hypertension 
on a secondary basis must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

III.  Congestive Heart Failure

The veteran was provided an enlistment examination in 
February 1965 as well as a separation examination in February 
1969.  Both examinations noted that his heart was normal, and 
in February 1965, he denied having a medical history of pain 
or pressure in his chest or palpitation or pounding heart.

Private medical records dated from June 1993 to June 2003 
document the veteran as having been seen in October 1999 at 
which time he was assessed as having frequent atrial 
premature contractions, angina, and peripheral vascular 
disease with bilateral bruits.  He returned a week later for 
an evaluation of frequent supraventricular ectopic beats.  It 
was also noted that he had a history of nonexertional chest 
pressure.  Following a physical examination, his diagnoses 
included peripheral vascular disease, bilateral carotid 
artery stenosis, frequent supraventricular ectopy, moderate 
mitral regurgitation

Private medical records dated from November 2002 to August 
2003 indicate that the veteran was seen in November 2002.  It 
was noted that he had recently been seen for complaints of 
chest discomfort and shortness of breath at which time he was 
found to be hypoxic with evidence of early congestive heart 
failure.  His symptoms had improved with diuretic therapy.  

The veteran was afforded a VA examination in July 2003 during 
which it was noted that he had a history of heart failure and 
cor pulmonale.  

The veteran submitted a statement in October 2003 in which he 
indicated that he was diagnosed with congestive heart failure 
in 2001.

In his November 2005 hearing testimony before the Board, the 
veteran indicated that his congestive heart failure developed 
after his diabetes.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for congestive 
heart failure.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
congestive heart failure or any associated symptomatology.  
In fact, the veteran did not seek treatment until many 
decades following his separation from service, and in an 
October 2003 statement, he indicated that was not diagnosed 
until 2001.  See Forshey, 12 Vet. App. at 74; Maxson, 230 
F.3d at 1333.  Moreover, the veteran has not contended that 
he currently has congestive heart failure that is directly 
related to his military service, as he has claimed it as 
secondary to his diabetes mellitus.  Therefore, the Board 
finds that the veteran's congestive heart failure did not 
manifest in service or for many years thereafter and that 
service connection for congestive heart failure may not be 
granted on a direct or presumptive basis.

The Board does observe the veteran's assertion that he 
currently has congestive heart failure that is secondary to 
his diabetes mellitus.  Although the medical evidence of 
record does indicate that he has diabetes mellitus, the fact 
remains that service connection has not been established for 
that disability.  Therefore, the Board finds that the 
veteran's claim for service connection for congestive heart 
failure on a secondary basis must be denied as a matter of 
law.  Sabonis, 6 Vet.App. at 430.

V. Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a general anxiety disorder, diabetes mellitus, 
hypertension, and congestive heart failure is not warranted.  


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for congestive heart failure is denied.


REMAND

Reason for remand:  An additional examination and opinion is 
needed to decide the claim.  The veteran contends that he is 
entitled to service connection for general anxiety disorder.  
More specifically, he claims that he currently has a general 
anxiety disorder that is related to his symptomatology in 
service.

The veteran's service medical records indicate that he sought 
treatment in December 1967 with complaints of hair loss.  He 
told the treating physician that he had had some mild nervous 
problems leading to loss of sleep, and it was noted that the 
veteran's emotional tension may have been the cause of his 
hair loss.  He was diagnosed with alopecia areata, and he was 
prescribed Librium.  The veteran was subsequently provided an 
examination in February 1969 during which no psychiatric 
abnormalities were found.  

Private medical records dated from June 1993 to June 2003 
document the veteran as having been evaluated for anxiety and 
stress in November 1998.

The veteran submitted a statement in October 2003 in which he 
claimed that he had been under a lot stress during his 
military service and that he had a documented anxiety 
disorder in service that caused him to lose his hair.  

The veteran was afforded a VA examination in March 2004, and 
the examiner noted that he had reviewed the claims file.  
Following an examination, a diagnosis was rendered of 
depressive disorder not otherwise specified and alcohol 
dependence in full remission.  The examiner attributed the 
mental disorder to the veteran's struggle with his medical 
problems over the previous few years.  

In his November 2005 hearing testimony before the Board, the 
veteran indicated that he had developed anxiety and 
depression during his military service for which he was 
treated with Librium.  He noted that he experienced hair loss 
as a result of his emotional tension.  

In this regard, the Board notes that the March 2004 VA 
examiner, although noting that the claims file was reviewed, 
indicated no awareness of veteran's treatment in service for 
alopecia areata which was attributed emotional tension for 
which the veteran was prescribed Librium.  Therefore, the 
Board concludes that another examination is needed by and 
examiner who will discuss the findings in service and render 
an opinion as to whether those findings are associated with 
the present diagnosis of a mental disorder.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the claim is REMANDED for the following 
development:

1.  Request that the veteran furnish the 
names and addresses of any health care 
provider or facility where he has been 
treated for him mental disorder since 
March 2004.  Provide him with appropriate 
Release of Information Forms to assist 
him in obtaining any private records.

2.  If the veteran provides adequate 
information requested under #1 above, 
assist him in obtaining any records he 
identifies.

3.  Schedule the veteran for a VA mental 
disorders examination in which the 
examiner reviews all the medical records 
in the claims file relevant to a mental 
disorder including the service medical 
records.  The examiner should render a 
diagnosis of all mental disorders found 
to be present.  The examiner should 
render an opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the current mental disorder is 
related to the treatment in service in 
December 1967 and February 1968 for 
emotional tension resulting in hair loss 
for which Librium was prescribed.  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A rationale or explanation must be given 
for the opinion based on the evidence in 
this particular claim and the nature of 
the mental disorder involved.

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a psychiatric disorder to 
include general anxiety disorder 
considering the evidence in its entirety.  
If the claim remains denied, the veteran 
and his representative should be issued a 
supplemental statement of the case and 
given a reasonable amount of time to 
reply to it. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


